Buchanan, J.
The defendant being sued in the Fifth District Court of New Orleans, for an amount over five hundred dollars, availed himself of the provisions of the tenth section of the Judiciary Act of 1789, (Story’s L. U. S. vol. 1, p. 58,) and filed his petition for the removal of the cause to the Circuit Court of the United States for this District, on the ground of his being a citizen of Virginia. The District Judge, after hearing evidence, rejected this application; from which decision defendant has appealed, and plaintiff moves to dismiss the appeal, as improperly granted from this interlocutory judgment.
The point of practice is perfectly settled in favor of appellee. 2d M. R., 176. ¡6 N. S., 712. 5 L. R., 378.
Appeal dismissed at cost of appellant.